EXHIBIT 10.46

 
FORM OF
INDEMNIFICATION AGREEMENT




AGREEMENT, made effective as of the _____ day of _____, ____ between
Wendy’s/Arby’s Group, Inc., a Delaware corporation (the "Company") and
_____________ (the "Indemnitee").
 
WHEREAS, it is essential to the Company and its stockholders to attract and
retain qualified and capable directors, officers, employees, trustees, agents
and fiduciaries; and
 
WHEREAS, it has been the policy of the Company to indemnify its directors and
officers so as to provide them with the maximum possible protection permitted by
law; and
 
WHEREAS, in recognition of Indemnitee's need for protection against personal
liability in order to induce Indemnitee to serve or continue to serve the
Company in an effective manner, and, in the case of directors and officers, to
supplement or replace the Company's directors' and officers' liability insurance
coverage, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Company's corporate charter and/or corporate
by-laws or regulations or the partnership agreements of partnerships for which
the Company serves or has served as general partner (together, the Company's
"Governing Documents") will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of the Governing Documents or any
change in the composition of the Company's Board of Directors or any acquisition
transaction relating to the Company), the Company, with the prior approval of
the Company's stockholders, wishes to provide the Indemnitee with the benefits
contemplated by this Agreement; and
 
WHEREAS, as a result of the provision of such benefits Indemnitee has agreed to
serve or to continue to serve the Company;

 
- 1 -

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto do hereby agree as follows:
 
1.           Definitions.  The following terms, as used herein, shall have the
following respective meanings:
 
(a)           An Affiliate of a specified Person is a Person who directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the Person specified.  The term Associate used to
indicate a relationship with any Person shall mean (i) any corporation or
organization (other than the Company or a Subsidiary) of which such Person is an
officer or partner or is, directly, or indirectly, the Beneficial Owner of ten
(10) percent or more of any class of Equity Securities, (ii) any trust or other
estate in which such Person has a substantial beneficial interest or as to which
such Person serves as trustee or in a similar fiduciary capacity (other than an
Employee Plan Trustee), (iii) any Relative of such Person, or (iv) any officer
or director of any corporation controlling or controlled by such Person.
 
(b)           Beneficial Ownership shall be determined, and a Person shall be
the Beneficial Owner of all securities which such Person is deemed to own
beneficially, pursuant to Rule 13d-3 of the General Rules and Regulations under
the Securities Exchange Act of 1934, as amended (or any successor rule or
statutory provision), or, if said Rule 13d-3 shall be rescinded and there shall
be no successor rule or statutory provision thereto, pursuant to said Rule 13d-3
as in effect on December 1, 1999; provided, however, that a Person shall, in any
event, also be deemed to be the Beneficial Owner of any Voting Shares:  (A) of
which such Person or any of its Affiliates or Associ­ates is, directly or
indirectly, the Beneficial Owner, or (B) of which such Person or any of its
Affiliates or Associates has (i) the right to acquire (whether such right is
exercisable immediately or only after the passage of time), pursuant to any
agreement, arrangement or understanding or upon the exercise of conversion
rights, exchange

 
- 2 -

--------------------------------------------------------------------------------

 

rights, warrants, or options, or otherwise, or (ii) sole or shared voting or
investment power with respect thereto pursuant to any agreement, arrangement,
understanding, relationship or otherwise (but shall not be deemed to be the
Beneficial Owner of any Voting Shares solely by reason of a revocable proxy
granted for a particular meeting of stockholders, pursuant to a public
solicitation of proxies for such meeting, with respect to shares of which
neither such Person nor any such Affiliate or Associate is otherwise deemed the
Beneficial Owner), or (C) of which any other Person is, directly or indirectly,
the Beneficial Owner if such first mentioned Person or any of its Affiliates or
Associates acts with such other Person as a partnership, syndicate or other
group pursuant to any agreement, arrangement or understand­ing for the purpose
of acquiring, holding, voting or disposing of any shares of capital stock of the
Company; and provided further, however, that (i) no director or officer of the
Company, nor any Associate or Affiliate of any such director or officer, shall,
solely by reason of any or all of such directors and officers acting in their
capacities as such, be deemed for any purposes hereof, to be the Beneficial
Owner of any Voting Shares of which any other such director or officer (or any
Associate or Affiliate thereof) is the Beneficial Owner and (ii) no trustee of
an employee stock ownership or similar plan of the Company or any Subsidiary
("Employee Plan Trustee") or any Associate or Affiliate of any such Trustee,
shall, solely by reason of being an Employee Plan Trustee or Associate or
Affiliate of an Employee Plan Trustee, be deemed for any purposes hereof to be
the Beneficial Owner of any Voting Shares held by or under any such plan.
 
(c)           Change in Control shall be deemed to have occurred if (A) any
Person (other than (i) the Company or any Subsidiary, (ii) any pension, profit
sharing, employee stock ownership or other employee benefit plan of the Company
or any Subsidiary or any trustee of or fiduciary with respect to any such plan
when acting in such capacity, or (iii) DWG

 
- 3 -

--------------------------------------------------------------------------------

 

Acquisition Group, L.P. ("DWG Acquisition"), Nelson Peltz (“Peltz”), Peter W.
May ("May") or any Affiliate or Associate of DWG Acquisition or of Peltz or May)
who is or becomes, after the date of this Agreement, the Beneficial Owner of 20%
or more of the total voting power of the Voting Shares, (B) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election or appointment by the Board of Directors or nomination or
recommendation for election by the Company's stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof, (C) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Shares of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Shares of the surviving entity) at
least 80% of the total voting power represented by the Voting Shares of the
Company or such surviving entity outstanding, or the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company's
assets, or (D) a change in control of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14 promulgated
under the Securities Exchange Act of 1934, as amended, as in effect on December
1, 1999.
 
(d)           Claim means any threatened, pending or completed action, suit,
arbitration or proceeding, or any inquiry or investigation, whether brought by
or in the right of the Company or otherwise, that Indemnitee in good faith
believes might lead to the institution of

 
- 4 -

--------------------------------------------------------------------------------

 

any such action, suit, arbitration or proceeding, whether civil, criminal,
administrative, investigative or other, or any appeal therefrom.
 
(e)           D&O Insurance means any valid directors' and officers' liability
insurance policy maintained by the Company for the benefit of the Indemnitee, if
any.
 
(f)           Determination means a determination, and Determined means a matter
which has been determined based on the facts known at the time, by:  (i) a
majority vote of a quorum of disinterested directors, or (ii) if such a quorum
is not obtainable, or even if obtainable, if a quorum of disinterested directors
so directs, by independent legal counsel in a written opinion, or, in the event
there has been a Change in Control, by the Special Independent Counsel (in a
written opinion) selected by Indemnitee as set forth in Section 6, or (iii) a
majority of the disinterested stockholders of the Company, or (iv) a final
adjudication by a court of competent jurisdiction.
 
(g)           Equity Security shall have the meaning given to such term under
Rule 3a11-1 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended, as in effect on December 1, 1999.
 
(h)           Excluded Claim means any payment for Losses or Expenses in
connection with any Claim:  (i) based upon or attributable to Indemnitee gaining
in fact any personal profit or advantage to which Indemnitee is not entitled; or
(ii) for the return by Indemnitee of any remuneration paid to Indemnitee without
the previous approval of the stockholders of the Company which is illegal; or
(iii) for an accounting of profits in fact made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, as in effect on December 1, 1999,
or similar provisions of any state law; or (iv) resulting from Indemnitee's
knowingly

 
- 5 -

--------------------------------------------------------------------------------

 

fraudulent, dishonest or willful misconduct; or (v) the payment of which by the
Company under this Agreement is not permitted by applicable law.
 
(i)           Expenses means any reasonable expenses incurred by Indemnitee as a
result of a Claim or Claims made against Indemnitee for Indemnifiable Events
including, without limitation, attorneys' fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participat­ing in (including on appeal), or preparing to defend,
be a witness in or participate in any Claim relating to any Indemnifiable Event.
 
(j)           Fines means any fine, penalty or, with respect to an employee
benefit plan, any excise tax or penalty assessed with respect thereto.
 
(k)           Indemnifiable Event means any event or occurrence, occurring prior
to or after the date of this Agreement, related to the fact that Indemnitee is
or was a director, officer, employee, trustee, agent or fiduciary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, limited liability company, employee benefit plan,
trust or other enterprise, or by reason of anything done or not done by
Indemnitee, including, but not limited to, any breach of duty, neglect, error,
misstatement, misleading statement, omission, or other act done or wrongfully
attempted by Indemnitee, or any of the foregoing alleged by any claimant, in any
such capacity.
 
(l)           Losses means any amounts or sums which Indemnitee is legally
obligated to pay as a result of a Claim or Claims made against Indemnitee for
Indemnifiable Events including, without limitation, damages, judgments and sums
or amounts paid in settlement of a Claim or Claims, and Fines.

 
- 6 -

--------------------------------------------------------------------------------

 

(m)           Person means any individual, partner­ship, corporation, business
trust, limited liability company, joint stock company, trust, unincorporated
association, joint venture, govern­mental authority or other entity of whatever
nature.
 
(n)           Potential Change in Control shall be deemed to have occurred if
(A) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control; (B) any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would consti­tute a Change in Control; (C) any Person (other than
(i) the Company or any Subsidiary, (ii) any pension, profit sharing, employee
stock ownership or other employee benefit plan of the Company or any Subsidiary
or any trustee of or fiduciary with respect to any such plan when acting in such
capacity, or (iii) DWG Acquisition, Peltz, May, or any Affiliate or Associate of
DWG Acquisition or of Peltz or May) who is or becomes the Beneficial Owner of
9.5% or more of the total voting power of the Voting Shares, increases his
Beneficial Ownership of such voting power by 5% or more over the per­centage so
owned by such Person on the date hereof; or (D) the Board of Directors adopts a
resolution to the effect that, for purposes of this Agreement, a Potential
Change in Control has occurred.
 
(o)           Relative means a Person's spouse, parents, children, siblings,
mothers- and fathers-in-law, sons- and daughters-in-law, and brothers- and
sisters-in-law.
 
(p)           Reviewing Party means any appropriate person or body consisting of
a member or members of the Company's Board of Directors or any other person or
body appointed by the Board (including the Special Independent Counsel referred
to in Section 6) who is not a party to the particular Claim for which Indemnitee
is seeking indem­nification.
 
(q)           Subsidiary means any corporation of which a majority of any class

 
- 7 -

--------------------------------------------------------------------------------

 

of Equity Security is owned, directly or indirectly, by the Company.
 
(r)           Trust means the trust established pursu­ant to Section 7 hereof.
 
(s)           Voting Shares means any issued and outstanding shares of capital
stock of the Company entitled to vote generally in the election of directors.
 
2.           Basic Indemnification Agreement.  In consideration of, and as an
inducement to, the Indemnitee rendering valuable services to the Company, the
Company agrees that in the event Indemnitee is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company will indemnify Indemnitee to the fullest extent
authorized by law, against any and all Expenses and Losses (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses and Losses) of such Claim, whether or not such Claim
proceeds to judgment or is settled or otherwise is brought to a final
disposition, subject in each case, to the further provisions of this Agreement.
 
3.           Limitations on Indemnification.  Not­withstanding the provisions of
Section 2, Indemnitee shall not be indemnified and held harmless from any Losses
or Expenses (a) which have been Determined, as provided herein, to constitute an
Excluded Claim; (b) to the extent Indemnitee is indemnified by the Company and
has actually received payment pursuant to the Company's Governing Docu­ments,
D&O Insurance, or otherwise; or (c) other than pursu­ant to the last sentence of
Section 4(d) or Section 14, in connection with any Claim initiated by
Indemnitee, unless the Company has joined in or the Board of Directors has
authorized such Claim.

 
- 8 -

--------------------------------------------------------------------------------

 

4.           Indemnification Procedures.
 
(a)           Promptly after receipt by Indemnitee of notice of any Claim,
Indemnitee shall, if indemnification with respect thereto may be sought from the
Company under this Agreement, notify the Company of the commencement thereof and
Indemnitee agrees further not to make any admis­sion or effect any settlement
with respect to such Claim without the consent of the Company, except any Claim
with respect to which the Indemnitee has undertaken the defense in accordance
with the second to last sentence of Sec­tion 4(d).
 
(b)           If, at the time of the receipt of such notice, the Company has D&O
Insurance in effect, the Company shall give prompt notice of the commencement of
Claim to the insurers in accordance with the procedures set forth in the
respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
Losses and Expenses payable as a result of such Claim.
 
(c)           To the extent the Company does not, at the time of the Claim have
applicable D&O Insurance, or if a Determination is made that any Expenses
arising out of such Claim will not be payable under the D&O Insurance then in
effect, the Company shall be obligated to pay the Expenses of any Claim in
advance of the final disposition thereof and the Company, if appropriate, shall
be entitled to assume the defense of such Claim, with counsel satisfactory to
Indemni­tee, upon the delivery to Indemnitee of written notice of its election
so to do.  After delivery of such notice, the Company will not be liable to
Indemnitee under this Agree­ment for any legal or other Expenses subsequently
incurred by the Indemnitee in connection with such defense other than reasonable
Expenses of investigation; provided that Indemni­tee shall have the right to
employ its counsel in such Claim but the fees and expenses of such counsel
incurred after delivery of notice from the Company of its assumption of such
defense shall be at

 
- 9 -

--------------------------------------------------------------------------------

 

the Indemnitee's expense; provided further that if:  (i) the employment of
counsel by Indemni­tee has been previously authorized by the Company;
(ii) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indem­nitee in the conduct of any such defense;
or (iii) the Company shall not, in fact, have employed counsel to assume the
defense of such action, the reasonable fees and expenses of counsel shall be at
the expense of the Company.
 
(d)           All payments on account of the Company's indemnification
obligations under this Agreement shall be made within sixty (60) days of
Indemnitee's written request therefor unless a Determination is made that the
Claims giving rise to Indemnitee's request are Excluded Claims or otherwise not
payable under this Agreement, provided that all payments on account of the
Company's obligation to pay Expenses under Section 4(c) of this Agreement prior
to the final disposition of any Claim shall be made within 20 days of
Indemnitee's written request therefor and such obligation shall not be subject
to any such Determination but shall be subject to Section 4(e) of this
Agreement.  In the event the Company takes the position that the Indemnitee is
not entitled to indemnification in connection with the proposed settlement of
any Claim, the Indemnitee shall have the right at its own expense to undertake
defense of any such Claim, insofar as such proceeding involves Claims against
the Indemnitee, by written notice given to the Company within 10 days after the
Company has notified the Indemnitee in writ­ing of its contention that the
Indemnitee is not entitled to indemnification.  If it is subsequently determined
in con­nection with such proceeding that the Indemnifiable Events are not
Excluded Claims and that the Indemnitee, therefore, is entitled to be
indemnified under the provisions of Sec­tion 2 hereof, the Company shall
promptly indemnify the Indemnitee.

 
- 10 -

--------------------------------------------------------------------------------

 

(e)           Indemnitee hereby expressly undertakes and agrees to reimburse the
Company for all Losses and Expenses paid by the Company in connection with any
Claim against Indemnitee in the event and only to the extent that a
Determination shall have been made by a court of competent jurisdiction in a
decision from which there is no further right to appeal that Indemnitee is not
entitled to be indem­nified by the Company for such Losses and Expenses because
the Claim is an Excluded Claim or because Indemnitee is otherwise not entitled
to payment under this Agreement.
 
5.           Settlement.  The Company shall have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
effected without the Company's prior written consent.  The Company shall not
settle any Claim in which it takes the position that Indem­nitee is not entitled
to indemnification in connection with such settlement without the consent of the
Indemnitee, nor shall the Company settle any Claim in any manner which would
impose any Fine or any obligation on Indemnitee, without Indemnitee's written
consent.  Neither the Company nor Indemnitee shall unreasonably withhold their
consent to any proposed settlement.
 
6.           Change in Control; Extraordinary Transac­tions.  The Company and
Indemnitee agree that if there is a Change in Control of the Company (other than
a Change in Control which has been approved by a majority of the Com­pany's
Board of Directors who were directors immediately prior to such Change in
Control) then all Determinations thereafter with respect to the rights of
Indemnitee to be paid Losses and Expenses under this Agree­ment shall be made
only by a special independent counsel (the "Special Independent Counsel")
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld) or by a court of competent jurisdic­tion.  The Company
shall pay the reasonable fees of such

 
- 11 -

--------------------------------------------------------------------------------

 

Special Independent Counsel and shall indemnify such Special Independent Counsel
against any and all reasonable expenses (including reasonable attorneys' fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto.
 
The Company covenants and agrees that, in the event of a Change in Control of
the sort set forth in clause (C) of Section 1(c), the Company will use its best
efforts (a) to have the obligations of the Company under this Agreement
including, but not limited to those under Section 7, expressly assumed by the
surviving, purchasing or succeeding entity, or (b) otherwise to adequately
provide for the satisfaction of the Company's obligations under this Agreement,
in a manner reasonably acceptable to the Indemnitee.
 
7.           Establishment of Trust.  In the event of a Potential Change in
Control the Company shall, upon written request by Indemnitee, create a trust
(the "Trust") for the benefit of the Indemnitee and from time to time upon
written request of Indemnitee shall fund the Trust in an amount sufficient to
satisfy any and all Losses and Expenses which are actually paid or which
Indemnitee reasonably determines from time to time may be payable by the Company
under this Agreement.  The amount or amounts to be deposited in the Trust
pursuant to the foregoing funding obligation shall be determined by the
Reviewing Party, in any case in which the Special Independent Counsel is
involved.  The terms of the Trust shall provide that upon a Change in
Control:  (i) the Trust shall not be revoked or the principal thereof invaded
without the written consent of the Indemnitee; (ii) the trustee of the Trust
shall advance, within twenty days of a request by the Indemnitee, any and all
Expenses to the Indemnitee (and the Indemnitee hereby agrees to reimburse the
Trust under the circumstances under which the Indemnitee would be required to
reimburse the Company under Sec­tion 4(e) of this Agreement); (iii) the Company
shall continue to fund the Trust from time to time in accordance with the
funding obligations set

 
- 12 -

--------------------------------------------------------------------------------

 

forth above; (iv) the trustee of the Trust shall promptly pay to the Indemnitee
all Losses and Expenses for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement; and (v) all unexpended funds in the
Trust shall revert to the Company upon a final determination by a court of
competent jurisdiction in a final decision from which there is no further right
of appeal that the Indemnitee has been fully indemnified under the terms of this
Agreement.  The Trustee of the Trust shall be chosen by the Indemnitee.
 
8.           No Presumption.  For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.
 
9.           Nonexclusivity, Etc.  The rights of the Indemnitee hereunder shall
be in addition to any other rights Indemnitee may have under the Company's
Governing Documents or under the laws, as in effect from time to time, of the
Company's state of incorporation (such laws being the "Applicable State Laws"),
any vote of stockholders or disinterested directors or otherwise, both as to
action in the Indemnitee's official capacity and as to action in any other
capacity by holding such office, and shall continue after the Indemnitee ceases
to serve the Company as a director, officer, employee, agent or fiduciary, for
so long as the Indemnitee shall be subject to any Claim by reason of (or arising
in part out of) an Indemnifiable Event.  To the extent that a change in the
Applicable State Laws (whether by statute or judicial decision or by
reincorporation of the Company in a different jurisdiction) permits greater
indem­nification by agreement than would be afforded currently under the
Company's Governing Documents and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the

 
- 13 -

--------------------------------------------------------------------------------

 

greater benefits so afforded by such change.
 
10.           Liability Insurance.  To the extent the Company maintains D&O
Insurance, Indemnitee, if an officer or director of the Company, shall be
covered by such policy or policies, in accordance with its or their terms, to
the maximum extent of the coverage available for any director or officer of the
Company.
 
11.           Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
 
12.           Partial Indemnity, Etc.  If Indemnitee is entitled under any
provision of this Agreement to indem­nification by the Company for some or a
portion of the Expenses and Losses of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify Indemnitee for
the portion thereof to which Indem­nitee is entitled.  Moreover, notwithstanding
any other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims relating
in whole or in part to any Indem­nifiable Event or in defense of any issue or
matter therein, including dismissal without prejudice, Indemnitee shall be
indemnified against all Expenses incurred in connection therewith.  In
connection with any Determination as to whether Indemnitee is entitled to be
indemnified hereunder the burden of proof shall be on the Company to establish
that Indemnitee is not so entitled.
 
13.           Liability of Company.  The Indemnitee agrees that neither the
stockholders nor the directors nor any officer, employee, representative or
agent of the Company shall be

 
- 14 -

--------------------------------------------------------------------------------

 

personally liable for the satisfaction of the Company's obligations under this
Agreement and the Indem­nitee shall look solely to the assets of the Company for
satisfaction of any claims hereunder.
 
14.           Enforcement.
 
(a)           Indemnitee's right to indemnification and other rights under this
Agreement shall be specifically enforceable by Indemnitee only in the state or
Federal courts of the State of New York or of the then current State of
incorporation of the Company and shall be enforceable notwithstanding any
adverse Determination by the Company's Board of Directors, independent legal
counsel, the Special Independent Counsel or the Company's stockholders and no
such Determination shall create a presumption that Indem­nitee is not entitled
to be indemnified hereunder.  In any such action the Company shall have the
burden of proving that indemnification is not required under this Agreement.
 
(b)           In the event that any action is instituted by Indemnitee under
this Agreement, or to enforce or interpret any of the terms of this Agreement,
Indemnitee shall be entitled to be paid all court costs and reasonable expenses,
including reasonable counsel fees, incurred by Indemnitee with respect to such
action, unless the court determines that each of the material assertions made by
Indemnitee as a basis for such action were not made in good faith or were
frivolous.
 
15.           Severability.  In the event that any provision of this Agreement
is determined by a court to require the Company to do or to fail to do an act
which is in violation of applicable law, such provision (including any provision
within a single section, paragraph or sentence) shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this

 
- 15 -

--------------------------------------------------------------------------------

 

Agreement shall be enforceable in accordance with their terms to the fullest
extent permitted by law.
 
16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state in which the Company is incorporated at
the time any claim for indemnification is made hereunder applicable to
agreements made and to be performed entirely within such state.
 
17.           Consent to Jurisdiction.  The Company and the Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of New
York and the State promulgating the Applicable State Laws at the time any claim
for indemnification hereunder is made for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be brought only in the
state and Federal courts of the States indicated in this Section.
 
18.           Notices.  All notices, or other communica­tions required or
permitted hereunder shall be sufficiently given for all purposes if in writing
and personally delivered, telegraphed, telexed, sent by facsimile transmis­sion
or sent by registered or certified mail, return receipt requested, with postage
prepaid addressed as follows, or to such other address as the parties shall have
given notice of pursuant hereto:
(a)           If to the Company, to:




 
 

   Wendy’s/Arby’s Group, Inc.    1155 Perimeter Center West
 
Atlanta, GA  30338

 
Attention:  General Counsel

 
Telecopier No.:  678-514-5344


 
- 16 -

--------------------------------------------------------------------------------

 

 
If to the Indemnitee, to:



_____________________


_____________________




19.           Counterparts.  This Agreement may be signed in counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one and the same instrument.
 
20.           Successors and Assigns.  This Agreement shall be (i) binding upon
all successors and assigns of the Company, including any direct or indirect
successor by pur­chase, merger, consolidation or otherwise to all or
substan­tially all of the business and/or assets of the Company, and (ii) shall
be binding upon and inure to the benefit of any successors and assigns, heirs,
and personal or legal representatives of Indemnitee.

 
- 17 -

--------------------------------------------------------------------------------

 

21.           Amendment; Waiver.  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless made in a writing
signed by each of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver.


IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement
effective as of the day and year first above written.


WENDY’S/ARBY’S GROUP, INC.






By:___________________________________                                                                           
   Name:________________________________
   Title:_________________________________


ATTEST:


[Corporate Seal]






By:_______________________
   Title:






WITNESS:






__________________________                                           _______________________________                                                                                                 
                                  , Indemnitee

 
- 18 -

--------------------------------------------------------------------------------

 
